Exhibit 10.55

Second Amendment to Lease and Development Agreement

Between

St. Louis County Port Authority

And

Pinnacle Entertainment, Inc.

 

APPROVAL (Please Initial)

/s/ DC

  10/28/05 President or COO  ¨   Date

/s/

                 General Counsel  ¨   Date

/s/ [illegible]

  10/28/05 Financial Officer  ¨   Date

/s/ [illegible]

  10/27/05 Division Director  ¨   Date   10/11/05   05-PORT-18 Board Approved:  
Date   Resolution # 20-3020-R            300-15    Fund/Org          Account #



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE AND DEVELOPMENT AGREEMENT

This SECOND AMENDMENT TO LEASE AND DEVELOPMENT AGREEMENT (“Amendment”) is made
and entered into this 7th day of October, 2005 by and between the ST. LOUIS
COUNTY PORT AUTHORITY, a public body corporate and politic of the State of
Missouri (“Landlord”) and PINNACLE ENTERTAINMENT, INC., a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant entered into a Lease and Development Agreement dated as
of August 12, 2004 as amended pursuant to the letter agreement between the
Landlord and the Tenant of even date therewith (collectively, the “Lease and
Development Agreement”) pursuant to which the Tenant agreed, subject to the
terms and conditions in the Lease and Development Agreement, to construct and
develop the gaming and mixed use Project in unincorporated Lemay, Missouri (the
“Project”), including an access route to the property for the Project (the
“Project Roadway”).

B. Landlord and Tenant agreed in the Lease and Development Agreement to work
together on the development and construction of the Project Roadway; including
the assistance of the United States Air Force and the General Services
Administration to obtain the defense mapping facilities (the “NIMA Site”).

C. The Landlord has been negotiating with the United States Air Force (the “Air
Force”) and the General Services Administration (“GSA”) for the acquisition of
the NIMA Site to be used by Landlord for the economic development of the Lemay
area.

D. A portion of the NIMA Site will be used for the proposed Project Roadway to
the Project.

E. The Landlord has incurred and will continue to incur certain costs in
connection with the due diligence on the NIMA Site and the negotiation of the
agreements related to the acquisition of the NIMA site, including attorneys
fees, environmental due diligence and for outside consultants.

F. The Landlord and the Tenant desire to amend the Lease and Development
Agreement to provide for the payment of the fees and costs of the due diligence
and negotiation of the acquisition of the NIMA Site.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, Landlord and Tenant agree to amend the Lease and
Redevelopment Agreement as follows:

1. Capitalized Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Lease and Development Agreement.

 

- 1 -



--------------------------------------------------------------------------------

2. Payment of Fees.

(a) Tenant shall reimburse Landlord for the consulting fees and expenses of
Donna Erat in an amount not to exceed $90,000 within 30 days of receipt of an
invoice from Landlord for the same, which invoice shall include applicable
supporting documentation from Donna Erat.

(b) Tenant shall reimburse Landlord for the consulting fees and expenses of
Greenhorne & O’Mara hi an amount not to exceed $64,000 within 30 days of receipt
of an invoice from Landlord for the same, which invoice shall include applicable
supporting documentation from Greenhorne & O’Mara.

(c) Attached as Exhibit A is scope of services and rate schedule for the
services to be performed by Spencer Fane Britt & Brown (“Spencer Fane”) with
respect to the Landlord’s acquisition of the NIMA Site. Exhibit A is
incorporated herein by reference and the scope of services and rates are
approved by Tenant. Attached as Exhibit B is the scope of services and fees for
the environmental due diligence to be performed by Environmental Operations,
Inc. (“EOI”) on the NIMA Site. Exhibit B is incorporated herein by reference and
the scope of services and fees are approved by Tenant. The Spencer Fane fees and
expenses and the EOI fees and expenses are hereinafter collectively referred to
as the “NIMA Site Fees.” Tenant shall reimburse Landlord for the NIMA Site Fees
subject to Tenant’s review and approval of the written invoices submitted by
Spencer Fane and EOI to Landlord for payment. Tenant shall make any objections
to the invoices within 20 days of receipt or such invoices shall be deemed
approved. Tenant shall reimburse Landlord within 30 days of its approval of such
invoices. Tenant’s reimbursement of Spencer Fane fees and expenses shall not
exceed $280,000, and Tenant’s reimbursement of EOI fees and expenses shall not
exceed $424,000 unless otherwise agreed in writing by Tenant.

(d) Other than the NIMA Site Fees and subject to the provisions of section 4
below, Landlord agrees to pay all other related fees and expenses concerning the
NIMA Site unless otherwise agreed in writing by Tenant.

(e) In consideration of Tenant’s cooperation and payment of the NIMA Site Fees,
Landlord agrees, upon acquisition of the NIMA Site and in compliance with the
Intergovernmental Agreement (among the Landlord, Tenant and the other signatory
parties thereto (the “Intergovernmental Agreement”)), to provide Tenant
reasonable directional and advertising signage easements on the NIMA Site,
including but not limited to easements for a potential pylon sign and/or a
welcome arch to be owned, designed and maintained by Tenant.

3. Repayment of NIMA Site Fees. In the event that (i) the HUD Empowerment Zone
funds referred to in Section 2(h) of the Lease and Development

 

- 2 -



--------------------------------------------------------------------------------

Agreement are reallocated as contemplated therein and as provided for under the
Intergovernmental Agreement for use with respect to the Project Roadway and the
economic development of the NIMA Site, and/or (ii) the Landlord sells or
otherwise transfers the NIMA Site for an amount in excess of Landlord’s actual
out-of-pocket costs for acquisition and environmental remediation on the Site
(excluding those costs that have been funded by the Tenant), and/or
(iii) Landlord obtains and sells tax credits for environmental remediation or
development of the NIMA Site, then, to the extent permissible by law, the
Landlord agrees to use the funds identified in provisos (i) or (ii) or the
proceeds from the sale of tax credits described in (iii) above to reimburse the
Tenant for the NIMA Site Fees paid by Tenant and to take reasonable affirmative
actions complying with the terms of the Intergovernmental Agreement and this
Agreement to assure that the funds in provisos (i) or (ii) or the proceeds from
the sale of the tax credits described in (iii) above can be used to reimburse
the NIMA Site Fees Tenant has paid for Landlord. Upon sale or transfer of the
NIMA Site, the Landlord shall include the NIMA Site Fees along with Landlord’s
out-of-pocket costs for acquisition and environmental remediation in the sale
price for any third party.

4. Environmental Remediation of NIMA Site Necessary for Project Roadway. In the
event Landlord acquires the NIMA Property, Landlord and Tenant agree to
negotiate regarding the environmental remediation of the NIMA Property upon
terms and conditions that are mutually agreeable to the Landlord and Tenant.

5. Tax Credits. Landlord and Tenant acknowledge that Section 4(p)(iv) of the
Lease provides, among other things, that the Landlord will cooperate with the
Tenant and take reasonable actions, in support of the Tenant to seek Brownfields
and/or other incentives from the State of Missouri in connection with the Second
Priority Route. The Landlord and the Tenant hereby agree that of
Section 4(p)(iv) of the Lease shall apply, without limitation, with respect to
tax credits and other incentives or benefits that may be available under the
Missouri Voluntary Cleanup Program and under the Missouri Brownfield
Redevelopment Program, Mo. Rev. Stat. §§ 447.700 et seq., the Missouri Petroleum
Storage tank Insurance Fund, or any similar state or federal program for any
environmental assessment or remediation work performed or paid for by Tenant in
connection with the Project Roadway. The parties further acknowledge and agree
that, Landlord shall take cooperative actions as requested by Tenant that
include assisting Tenant and its counsel by providing any endorsements or
documents that may be reasonably required to facilitate or support Tenant’s
pursuit of financial incentives, for any environmental assessment or remediation
work performed or paid for by Tenant in accordance with the Lease or this
Agreement. Such cooperative actions shall include joining in the application(s)
for tax credits to the Missouri Department of Economic Development and the
Missouri Department of Natural Resources. All tax credits obtained pursuant to
such cooperative efforts shall be administered by Tenant as Project Developer
and used for the benefit of the Project.

6. Cooperation. In accordance with the terms of the Intergovernmental Agreement,
Landlord is negotiating to acquire the NIMA Site with the United States Air
Force and the GSA. Pursuant to Section 2 hereof, Tenant has agreed to pay
certain fees of the Landlord in connection with the acquisition of the site. In
that regard, the Landlord

 

- 3 -



--------------------------------------------------------------------------------

and representatives of the Air Force and the GSA have formed various committees,
including an environmental committee, to address the environmental remediation
of the NIMA Site. Landlord agrees that it will request permission from the
United States Air Force and GSA that Tenant have a representative on the
environmental committee. Landlord and Tenant further agree that Landlord shall
in connection with its negotiations to acquire and its acquisition of the NIMA
Site, take reasonable actions to cooperate with the Tenant and Tenant’s
attorneys that include (i) sharing information with Tenant relating to Tenant’s
development of the access road under that certain “Road Development Agreement:
between the Tenant and the St. Louis County, and (ii) obtaining input of the
Tenant on preparation of plans, studies, and the performance of any
environmental remediation that may be necessary for the development of the
access road on the NIMA Site.

7. Full Force and Effect/Binding Upon Parties/Successors and Assigns. Except as
modified and amended by this Amendment, the Lease and Development Agreement
shall each remain in full force and effect in accordance with its terms. Unless
the context otherwise indicates, all other terms and conditions of the Lease and
Development Agreement which are the same as or directly related to the revised
terms and conditions set out in this Amendment are similarly modified to be
consistent with this Amendment. The provisions of this Amendment shall inure to
the benefit of and be binding upon the parties hereto, their successors and
assigns.

8. Counterparts. This Amendment may be executed in counterparts.

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
date first written above.

 

LANDLORD: ST. LOUIS COUNTY PORT AUTHORITY By:  

/s/ Dennis G. Coleman

Name:   Dennis G. Coleman Title:   President/CEO

 

APPROVED AS TO FORM

 

General Counsel, Economic Council

of St. Louis County

 

- 4 -



--------------------------------------------------------------------------------

TENANT: PINNACLE ENTERTAINMENT, INC. By:  

/s/ Wade Hundley

Name:   Wade Hundley Title:   President/CEO

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

[Scope of Services and Rate Schedule for services to be performed by Spencer
Fane Britt & Brown]

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

[Scope of services and fees for environmental due diligence to be performed by
Environmental Operations, Inc.]

Exhibit B